 
 
V 
108th CONGRESS
2d Session
H. R. 4891 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2004 
Mr. Lantos introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
For the relief of Maria Cristina Degrassi. 
 
 
1.Permanent resident status for Maria Cristina Degrassi
(a)In generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act, Maria Cristina Degrassi shall be eligible for issuance of immigrant visas or for adjustment of status to that of aliens lawfully admitted for permanent residence upon filing an application for issuance of immigrant visas under section 204 of such Act or for adjustment of status to lawful permanent resident.
(b)Adjustment of statusIf Maria Cristina Degrassi enters the United States before the filing deadline specified in subsection (c), the alien shall be considered to have entered and remained lawfully and shall, if otherwise eligible, be eligible for adjustment of status under section 245 of the Immigration and Nationality Act as of the date of enactment of this Act.
(c)Deadline for application and payment of feesSubsections (a) and (b) shall apply only if the application for issuance of immigrant visas or the application for adjustment of status are filed with appropriate fees within 2 years after the date of enactment of this Act.
(d)Reduction of immigrant visa numbersUpon the granting of immigrant visas or permanent residence to Maria Cristina Degrassi, the Secretary of State shall instruct the proper officer to reduce by the appropriate number, during the current or next following fiscal year, the total number of immigrant visas that are made available to natives of the country of the aliens’ birth under section 203(a) of the Immigration and Nationality Act or, if applicable, the total number of immigrant visas that are made available to natives of the country of the aliens’ birth under section 202(e) of such Act. 
 
